UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

ELIZABETH J. CAMPBELL, )
)

Plaintiff, )

)

v. ) Civil Action No.: l:l9-cv-00110 (UNA)

)

)

JEANNE M. KINCAID, )
)

Defendant. )

MEMORANDUM OPINION

 

This matter is before the Court on its initial review of plaintiff’s pro se complaint
(“Compl.”) and emergency application for leave to proceed informal pauperis The Court Will
grant the in forma pauperis application and dismiss the case because, under the statute governing
IFP proceedings, the Court is required to dismiss a case “at any time” if it determines that the
action is frivolous 28 U.S.C. § 1915(e)(2)(B)(i).

The complaint, Which plaintiff also refers to as an emergency motion, see Compl. at l, 12,
consists of rambling and unconnected statements and allegations, most of Which are
incomprehensible Plaintiff, a resident of Washington D.C., names a single defendant, Jeanne
Kincaid. Id. at l. The complaint provides no address or other identifying information regarding
the defendant. Plaintiff seemingly alleges that defendant recently stopped her from filing a
complaint by deleting “accumulated materials from plaintiffs USB storage.” Ia'. at 2. The
complaint then focuses on various disordered topics including, but not limited to: plaintiffs
disagreements With a magistrate judge, “being under illegal 24/7 drone surveillance,” her nursing

license, and a recitation of various biblical quotations Ia'. at 2, 4-5, 7, ll. Lastly, she believes

that psychiatrists are “tremendous liars” Who “routinely sell the constitution” and engage in
“political abuse.” Ia’. at 9-10. She seeks no relief other than a request that she able to submit a
complaint, and that the original complaint be returned to her. Id. at 13. The complaint lacks any
discernible claims and plaintiff fails to establish any jurisdictional bases.

Further, complaints premised on fantastic or delusional scenarios or supported Wholly by
allegations lacking “an arguable basis either in law or in fact” are subject to dismissal as frivolous.
Neitzke v. Williams, 490 U.S. 319, 325 (1989); see Denton v. Hernandez, 504 U.S. 25, 33 (1992)
(“[A] finding of factual frivolousness is appropriate When the facts alleged rise to the level of the
irrational or the Wholly incredible[.]”); Crisafz v. Hollcmd, 655 F.Zd 1305, 1307-8 (D.C. Cir. 1981)
(“A court may dismiss as frivolous complaints . . . postulating events and circumstances of a
Wholly fanciful kind.”).

The instant complaint satisfies this standard and Warrants dismissal with prejudice. See
Fl`restone v. Firestone, 76 F.3d 1205, 1209 (D.C. Cir. 1996) (A dismissal With prejudice is
Warranted upon determining “that ‘the allegation of other facts consistent With the challenged

>’5

pleading could not possibly cure the deficiency. ) (internal citations omitted). A separate Order

accompanies this Memorandum Opinion. m
J 'Z- n //'

United States _District .I uc / ‘

 

Date: January r2/’@/ ,2019

